Woodward, J. (dissenting):
The -defendant concedes that on the evening of February 16,1904, between half-past eight-and nine o’clock,, the plaintiff, in passing along Bridge street, in the borough of Brooklyn, and .after she had reached the crosswalk at Bridge and Nassau streets, fell and, as alleged, sustained injuries as a result thereof. There was evidence which'justified the jury in finding that upon this crosswalk there was an accumulation of snow trodden into icy formations, leaving the ,surface rough and uneven ; that this general condition had existed for several days; that a fall of snow commenced on Sunday, the fourteenth, lasting from eight-twelve, a. m. to eight-twenty-. eight a. m., and from1 ten-forty-five' A. m. to two-thirteen p:, m., and' from ’seven-fourteen p. m. to three a. m. of Monday, the fifteenth, and this accident occurred between half-past eight and nine o’clock in the evening of the sixteenth, so that two full working days intervened between the last fall of snow and the accident, and there was evidence to show that the defendant had made its own standard ' of reasonable care at this point by providing men arid appliances to remove the snow as fast as it fell, or as nearly so as possible. The crosswalk at Bridge and Nassau streets is-in use by large numbers of people. It is a point where the degree of care, required to insure the safety'of people, lawfully using the highway is much higher than it would be in less congested localities or in small cities-like Yonkers, and if the jury believed; the plaintiff’s evidence, that the ’ defendant, though requiring the removal of all snow at this point practically as fast as it fell, had so far neglected this duty as to permit the snow to accumulate and reach an' icy and dangerous condition, and to remain in this condition from three o’clock in the morning of the- fifteenth to eight-thirty or nine o’clock in the evening of the sixteenth, I am of opinion that the verdict was justified.
This is not the case of, an icy sidewalk, where the duty of cleaning the same is imposed upoti adjacent property owners, and where the duty of the city is that of supervision and ultimate liability, but is the case of the city itself assuming the duty of keeping the crosswalks in a reasonably safe condition, and neglecting that duty as it has itself construed it.. It has, by its own acts, said that the safety of the .public at this point required the immediate removal of falling snow, and the evidence shows that while there were men employed *853in this work, it was done, so negligently that the plaintiff slipped and fell upon the formation two whole working days after the last fall of snow, and it does not appear that this snowfall was accompanied by sleet or by any unusual conditions, and the entire precipitation from the fourteenth to the fifteenth was but two and four-tenths inches. The evidence Would seem to indicate that the snow and ice had previously accumulated, and that the snowstorm of the fourteenth and fifteenth had simply exaggerated this condition.
This case is entirely different from Taylor v. City of Yonkers (105 N. Y. 202) and those which have followed it. In those cases the accident occurred upon sidewalks where the primary duty of removing the snow was upon the abutting property owners, and the weather conditions and the surroundings were entirely different from those of the case at bar. In the Taylor Case (supra) on the night preceding the accident rain fell which .washed the sand from .the ice, and then froze, covering everything with a new surface, and making the whole city slippery and dangerous for travel, and the court very properly held that under such circumstances the municipality was not liable. But in the case at bar there appears to have been a light fall of snow, lasting from about eight o’clock on .the morning of February fourteenth to three o’clock on the following morning, and on the evening of February sixteenth the plaintiff fell upon an accumulation of snow, trodden into icy formations, and was injured, and this at a point where the city had itself established the standard of reasonable care to require the immediate removal of the snow.
I vote for affirmance.
Judgment and order reversed and new trial granted, costs to abide the event.